DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storm in view of Gilly.  The patent to Storm teaches structure substantially as claimed including a tray including a plurality of openings, an inner tray support and an outer tray support connected to the tray using a fixed connection that .
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storm in view of Gilly as applied to the claim above, and further in view of Grover.    The patent to Storm in view of Gilly teach structure substantially as claimed including a tray including radial openings to adjust position the only difference being that the catch structure is not a spring biased ball.  However, the patent to Grover (at least figs 3, 4) teaches the use of a spring biased ball to provide a positional lock.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Storm in view of Gilly to include a spring biased ball to provide a positional lock, as taught by Grover since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach adjustable tray structure similar to applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865.  The examiner can normally be reached on m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 






/JOSE V CHEN/Primary Examiner, Art Unit 3637